Title: To John Adams from Timothy Bloodworth, 23 February 1801
From: Bloodworth, Timothy
To: Adams, John



Sir
Monday Morning February 23d 1801

Some time past, I took the liberty to Mention a Gentleman, who I considered quallifyed to fill the office of a Judge, for the Southern District. should a Minute inquiry into the relative Circumstances, induce the President (from prudential Motives) to withold the Nomination, shall deem it a favour, to be endulg’d in Mentioning Mr: William H: Hill, a Gentleman of Respectabilty, who has practisd with reputation, in the Courts of Law in No Carolina. should he be prefer’d in the Nomination, I hope he will do Honor to himself, by Merritting the Confidence of his Country, in the faithfull discharge of Duty, in that important office. Pleas to excuse the freedom of this address, & accept the perfect respect Due to your Station, from Sir. / Your Most obedient, & / Very Humble Servant
Timothy Bloodworth